DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022 has been entered.
Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered.  Amendments to the current set of claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection using a combination of newly found references.
The Examiner finds Applicant’s remarks here moot since the current combination of references uses newly found primary reference Otto et al., (“Otto”, US 2012/0226258), and newly found secondary reference Yamazaki et al., (“Yamazaki”, US 5,525,279), for independent Claim 1.  Applicant’s arguments do not address this combination.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the formula (1)”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-10 & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al., (“Otto”, US 2012/0226258), in view of Yamazaki et al., (“Yamazaki”, US 5,525,279).
Claims 1-4 & 8-10 are directed to an adsorption material, a composition or product type invention group.
Regarding Claims 1-4 & 8-10, Otto discloses an adsorption material, (See Abstract, paragraph [0024] & [0104]), the adsorption material comprising: 
a water-insoluble carrier, (See paragraph [0017], [0023] & [0049]), to which at least one nitrogen-containing compound is bound, (See paragraphs [0023], [0029] & [0050]), the at least one nitrogen-containing compound being selected from a group consisting of a polyamine represented by the following Formula (1-2), a primary aliphatic amine represented by the following Formula (2), and a secondary aliphatic amine represented by the following Formula (3), (See paragraph [0045]; Examiner interprets “diethylenetriamine” misspelled as “diethylentriamin” in Otto to read upon Formula 1-2), 
wherein the water-insoluble carrier has a form of fiber or particle, (See paragraphs [0045], [0048] or [0053]), the fiber or the particle has a diameter of 15 to 50 microns, (See paragraph [0054]; The disclosed diameter anticipates the claimed range at 50 microns), and the water-insoluble carrier has a surface, (See paragraphs [0045], [0048] or [0053]; The carrier inherently has a surface): 
H2N-(CH2)p1-NH-(CH2)p2-NH2 ... Formula (1-2) 
wherein in the Formula (1-2),  p1 and p2 are each independently an integer from 2 to 5, the hydrogen atom of the secondary amino group is optionally replaced with an alkyl group optionally having an amino group, and at least one of the hydrogen atoms of the primary amino groups at both ends is optionally replaced with an alkyl group, (See paragraph [0045]; Examiner interprets “diethylenetriamine” misspelled as “diethylentriamin” in Otto to read upon Formula 1-2); 
NH2R5 ... Formula (2) 
wherein in the Formula (2), R5 is a saturated or unsaturated aliphatic hydrocarbon group having 1 to 12 carbon atoms; 
NHR6R7 ... Formula (3) 
wherein in the Formula (3), R6 and R7 are each independently a saturated or unsaturated aliphatic hydrocarbon group having 1 to 12 carbon atoms, (Based on the above optional either/or group limitation for Formulas (1-2), (2) & (3), Examiner selects Formula (1-2), noting that Formulas (2) & (3) are optional and not required).
Tomita does not explicitly disclose the surface with an arithmetic mean roughness of 0.1 to 3.0 microns.
Yamazaki discloses a material for treating leukocyte, (See Abstract and See column 4, lines 40-53, Yamazaki), in which the material has a surface with an arithmetic mean roughness of 0.1 to 3.0 microns, (See column 7, lines 13-15; the Ra surface roughness anticipates the claimed range from 2 to 3 microns.  Examiner notes that Ra corresponds to arithmetic mean roughness.according to column 4, lines 65-67 of Yamazaki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adsorption material of Otto by incorporating 
the surface with an arithmetic mean roughness of 0.1 to 3.0 microns
as in Yamazaki because “having proper surface roughness depends on not only increase in surface area but on surface irregularity, which facilitates adsorption of leukocytes”, resulting in “increase in leukocyte adsorbability”, (See column 4, lines 49-53, Yamazaki).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the dependent claims below as well.
Additional Disclosures Included:
Claim 2: The adsorption material according to claim 1, wherein the at least one nitrogen-containing compound comprises the polyamine represented by the Formula (1), (See paragraph [0045], Otto; Diethylenetriamine is considered a polyamine).
Claim 3: The adsorption material according to claim 1, wherein the at least one nitrogen-containing compound binds to the water-insoluble carrier via a linker, (See paragraphs [0058] & [0059]; “isocyanates”; Otto).
Claim 4: The adsorption material according to claim 1, wherein the water-insoluble carrier has the form of fiber, (See paragraphs [0045] & [0048], Otto).
Claim 8: The adsorption material according to claim 2, wherein the at least one nitrogen-containing compound binds to the water-insoluble carrier via a linker, (See paragraphs [0058] & [0059]; “isocyanates”; Otto).
Claim 9: The adsorption material according to claim 2, wherein the water-insoluble carrier has the form of fiber, (See paragraphs [0045] & [0048], Otto).
Claim 10: The adsorption material according to claim 3, wherein the water-insoluble carrier has the form of fiber, (See paragraphs [0045] & [0048], Otto).
Claims 6 & 7 are directed to an adsorption column, an apparatus or device type invention group.
Regarding Claims 6 & 7, Otto discloses an adsorption column comprising the adsorption material according to claim 1, (See paragraphs [0024] & [0037],Otto).
Additional Disclosures Included:
Claim 7: The adsorption column according to claim 6, wherein the adsorption column is used for a blood purification therapy, (See paragraphs [0024] & [0092], Otto).
Claim 14 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 14, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 2, (See paragraphs [0024] & [0045], Otto).
Claim 15 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 15, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 3, (See paragraphs [0024] & [0037],Otto).
Claim 16 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 16, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 4, (See paragraphs [0024] & [0045], Otto).
Claim(s) 5 & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto in view of Yamazaki in further view of Ogasawara et al., (“Ogasawara”, US 2014/0017667).
Claims 5 & 11-13 are directed to a method of capturing an immunosuppressive leukocyte, a method type invention group.
Regarding Claim 5, modified Otto discloses a method of capturing an immunosuppressive leukocyte, (See Abstract, paragraph [0024] & [0104], Otto; and See Abstract and See column 4, lines 40-53, Yamazaki), wherein said method comprises immersing the adsorption material according to claim 1, (See rejection of Claim 1 above), into a container having a solution with the immunosuppressive leukocyte, (See paragraphs [0024] & [0037],Otto; and See column 7, lines 6-35, Yamazaki), thereby capturing the immunosuppressive leukocyte by binding the immunosuppressive leukocyte to the adsorption material, (See paragraphs [0024] & [0037],Otto; and See column 7, lines 6-35, Yamazaki), but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Otto by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Otto discusses issues with leukocytosis, (See paragraph [0104], Otto), due to inflammation from inflammatory mediators including interleukins, (See paragraphs [0096] & [0099], Otto), and Yamazaki states that leukocytes include both granulocytes and lymphocytes which are both removed by its adsorbent material, (See column 5, lines 45-47, Yamazaki and See Table 5 and 6, Yamazaki), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukins (See paragraphs [0003] & [0005], Ogasawara), which concerns Otto, (See paragraphs [0096] & [0099], Otto), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara), as also desired in Yamazaki, (See column 2, lines 49-58, Yamazaki).
Regarding Claim 11, modified Otto discloses a method of capturing an immunosuppressive leukocyte, (See Abstract, paragraph [0024] & [0104], Otto; and See Abstract and See column 4, lines 40-53, Yamazaki), wherein said method comprises immersing the adsorption material according to claim 2, (See rejection of Claim 2 above), into a container having a solution with the immunosuppressive leukocyte, (See paragraphs [0024] & [0037],Otto; and See column 7, lines 6-35, Yamazaki), thereby capturing the immunosuppressive leukocyte by binding the immunosuppressive leukocyte to the adsorption material, (See paragraphs [0024] & [0037],Otto; and See column 7, lines 6-35, Yamazaki), but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Otto by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
as in Ogasawara because Otto discusses issues with leukocytosis, (See paragraph [0104], Otto), due to inflammation from inflammatory mediators including interleukins, (See paragraphs [0096] & [0099], Otto), and Yamazaki states that leukocytes include both granulocytes and lymphocytes which are both removed by its adsorbent material, (See column 5, lines 45-47, Yamazaki and See Table 5 and 6, Yamazaki), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukins (See paragraphs [0003] & [0005], Ogasawara), which concerns Otto, (See paragraphs [0096] & [0099], Otto), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara), as also desired in Yamazaki, (See column 2, lines 49-58, Yamazaki).
Regarding Claim 12, modified Tomita discloses a method of capturing an immunosuppressive leukocyte, (See Abstract, paragraph [0024] & [0104], Otto; and See Abstract and See column 4, lines 40-53, Yamazaki), wherein said method comprises immersing the adsorption material according to claim 3, (See rejection of Claim 3 above), into a container having a solution with the immunosuppressive leukocyte, (See paragraphs [0024] & [0037],Otto; and See column 7, lines 6-35, Yamazaki), thereby capturing the immunosuppressive leukocyte by binding the immunosuppressive leukocyte to the adsorption material, (See paragraphs [0024] & [0037],Otto; and See column 7, lines 6-35, Yamazaki), but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Otto by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
as in Ogasawara because Otto discusses issues with leukocytosis, (See paragraph [0104], Otto), due to inflammation from inflammatory mediators including interleukins, (See paragraphs [0096] & [0099], Otto), and Yamazaki states that leukocytes include both granulocytes and lymphocytes which are both removed by its adsorbent material, (See column 5, lines 45-47, Yamazaki and See Table 5 and 6, Yamazaki), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukins (See paragraphs [0003] & [0005], Ogasawara), which concerns Otto, (See paragraphs [0096] & [0099], Otto), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara), as also desired in Yamazaki, (See column 2, lines 49-58, Yamazaki).
Regarding Claim 13, modified Otto discloses a method of capturing an immunosuppressive leukocyte, (See Abstract, paragraph [0024] & [0104], Otto; and See Abstract and See column 4, lines 40-53, Yamazaki), wherein said method comprises immersing the adsorption material according to claim 4, (See rejection of Claim 4 above), into a container having a solution with the immunosuppressive leukocyte, (See paragraphs [0024] & [0037],Otto; and See column 7, lines 6-35, Yamazaki), thereby capturing the immunosuppressive leukocyte by binding the immunosuppressive leukocyte to the adsorption material, (See paragraphs [0024] & [0037],Otto; and See column 7, lines 6-35, Yamazaki), but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Otto by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Otto discusses issues with leukocytosis, (See paragraph [0104], Otto), due to inflammation from inflammatory mediators including interleukins, (See paragraphs [0096] & [0099], Otto), and Yamazaki states that leukocytes include both granulocytes and lymphocytes which are both removed by its adsorbent material, (See column 5, lines 45-47, Yamazaki and See Table 5 and 6, Yamazaki), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukins (See paragraphs [0003] & [0005], Ogasawara), which concerns Otto, (See paragraphs [0096] & [0099], Otto), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara), as also desired in Yamazaki, (See column 2, lines 49-58, Yamazaki).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779